In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00144-CR




              IN RE: REGINALD REECE




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                          MEMORANDUM OPINION
        On May 6, 2014, this Court found reversible error in the sentencing proceeding of the

trial of Reginald Reece and remanded the case to the trial court for a new punishment hearing.

See Reece v. State, 06-13-00082-CR, 2014 WL 1851322 (Tex. App.—Texarkana May 6, 2014,

no pet.) (mem. op., not designated for publication). Reece has now filed a petition for writ of

mandamus asking this Court to require the trial court to bench warrant Reece to Bowie County

for a new punishment hearing. 1

        The standard for mandamus relief articulated by the Texas Court of Criminal Appeals

requires the relator to establish that (1) there is no adequate remedy at law to redress the alleged

harm, and (2) only a ministerial act, not a discretionary or judicial decision, is being sought.

State ex. rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007) (orig. proceeding). Due to the nature of this remedy, it is Reece’s

burden to properly request and show entitlement to mandamus relief. Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary relief he

seeks.”).



1
 Reece was convicted of theft of property valued at $500.00 or more but less than $1,500.00. See TEX. PENAL CODE
ANN. § 31.03(e)(4)(D) (West Supp. 2014). He had twice been convicted of theft, making this a state jail felony
offense. The State also proved two prior felony convictions, which increased the punishment to second-degree-
felony level. See TEX. PENAL CODE ANN. § 12.425(b) (West Supp. 2014). The judgment indicates that Reece was
convicted of a second degree felony. Reece requests that we issue a new judgment showing that he was convicted
only of a state jail felony offense. Since this case is remanded for another punishment hearing, a new judgment and
sentence will be issued by the trial court after Reece’s new punishment hearing. Therefore, it is unnecessary for us
to modify the present judgment.
                                                         2
       After we received Reece’s petition, the trial court notified this Court that a bench warrant

had been issued for Reece and that Reece is currently in the Bowie County Jail awaiting a

punishment trial. Because Reece has attained all the relief sought before this Court, we deny his

petition for a writ of mandamus.




                                             Jack Carter
                                             Justice

Date Submitted:       August 28, 2014
Date Decided:         August 29, 2014

Do Not Publish




                                                3